DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the abstract, amendments to claims 1-3 and 6-10, the cancellation of claims 4-5 and 11, and the addition of claims 12-16, in the response filed March 10, 2021, have been entered.
Claims 1-3, 6-10, and 12-16 are currently pending in the above identified application.
Examiner would like to highlight that the claimed invention has changed from a backing layer to a multilayered insulating panel.

Claim Objections
Claims 1-3, 6-10, and 12-16 are objected to because of the following informalities:  - Claims 1-3 and 10: have typos due to missing spaces between words.  - Claim 12 misspells “graphite” as “graphite”- Claim 13 is missing an “or” between the last options.Claims 6-9, and 14-16 are objected to based on their dependency on objected claims.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support for the limitation “further comprising glues, plasters, resins and mortars applied to the fire-resistant layer.”  The originally filed disclosure states “glues, plasters, resins and mortars may be applied to the fire-resistant layer 2 which would not adhere to smooth substrates such as aluminium sheet or plastic films” (see para 0060 of published application).  “May be applied’, or capable of being applied, is different from the combination of materials having been applied. The originally filed disclosure does not support the combination of all materials applied to the fire-resistant layer and therefore the amendment introduces new matter.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to read “further comprising further comprising glues, plasters, resins or mortars applied to the fire-resistant layer.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a central body composed of an insulating foam, such as polyurethane foam or polyisocyanurate foam, phenolic or polystyrene foam.”  Based on the use “such as,” it is unclear if the claim intends to limit the type of foam or merely recites preferred, but optional, embodiments.  It is also unclear if “phenolic or polystyrene foam” are alternatives for the insulating foam or the such as polyurethane foam or polyisocyanurate foam, further defining the types of insulating foam.  For example, is the central body composed of an insulating foam, phenolic, or polystyrene?  Or, is the central body composed of an insulating foam, wherein the insulating foam can be polyurethane, polyisocyanurate, phenolic, or polystyrene foam?  If the latter, the “or” between polyurethane foam and polyisocyanurate foam should be replaced with a comma as well as “foam” added after phenolic.  For the purpose of prior art application, Examiner will interpret the claim as having the central body composed of an insulating foam and the “such as” referring all subsequent materials as preferred but not required limitation of the insulating foam material type. 
Claim 1 also recites the limitation “said central body in insulating foam.”  It is unclear if the limitation is merely referring back to the central body or if the limitation is further defining the central body, requiring the central body to be in an insulating foam.  As discussed above, it is unclear if the central body is composed of an insulating foam or is composed of an insulating foam, phenolic, or polystyrene foam.  The term “in” differs from “comprising” and imparts additional meaning.  The central body “in insulating foam” appears to imply a separate and additional layer of foam around the central 
Claim 13 recites the limitation “wherein said plastifying resin is a polymeric dispersion of polymers or copolymers, such as acrylics, vinyls, silicone, silanes, siloxanes polyurethane.”  It is unclear if “such as” is intended to limit the plastifying resin or merely recites preferred, but not required, embodiments.  The list also lacks an “or” at the end.  It’s unclear if the siloxane is a polyurethane or the “or” is missing between siloxanes “or” polyurethanes.  For the purpose of prior art application, Examiner will interpret the material listed as preferred but not required limitations of the type of polymeric dispersion.
Claims 2-3, 6-10, 12, and 14-16 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,934,066 to Murch.
Regarding claims 1, 2, 6-10, and 14-15, Murch teaches a fire-retardant laminate system (backing layer) applied to a heat sensitive substrate 14 such as an organic polymeric foam for protection, wherein the fire-retardant laminate system (backing layer) comprising a vapor barrier layer (gas-tight 15 necessarily having a first surface and an opposite second surface, and a intumescent layer 11 (fire-resistant layer) comprising an intumescent composition operatively associated to said first surface of the vapor barrier layer (reinforcement layer), specifically through bonding, and applied the surface of the vapor barrier layer opposite that of the surface which is applied to the heat sensitive foam substrate (central body) (Murch, abstract, Fig. 4 and 6, col. 1 lines 12-15, col. 2 line 7-col. 11 line 37).  The combination of the heat sensitive foam substrate and the fire-retardant laminate system reads on a multilayer insulating panel.  Murch teaches the fire-retardant laminate system being adhered to a polystyrene foam substrate and useful as cold room insulation (Id., col. 11 lines 53-68), reading on the substrate being a central body composed of an insulating foam and being used in building construction.  Murch shows the fire-retardant laminate system applied to one surface of the heat sensitive substrate 14 of foam (central body) (Id., Fig. 6, col. 2 lines 22-24).  Murch teaches the vapor barrier being a metallic foil, such as aluminum foils (claims 6-8) (Id., col. 10 lines 34-42), reading on the vapor barrier (gas-reinforcement layer) comprising a metal layer and being a metal layer.  As the vapor barrier layer provides additional material to the laminate system, it would necessarily provide reinforcement. The vapor barrier layer being a barrier for vapor reads on the layer being gas-tight and therefore would necessarily prevent diffusion of gas (vapor) towards the outside of the panel. Intumescent material are known to be fire-resistant.  
The limitation “panel for building construction” is deemed to be a statement with regards to the intended use of the backing layer and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The fire-retardant system applied to the heat sensitive foam substrate is capable of being used in building construction.
claim 2, Murch teaches the characteristic feature of all intumescent coatings is that upon exposure to heat or flame, the intumescent composition swells or puffs up to a relatively thick cellular foam (Murch, col. 1 lines 12-30), which means that the intumescent layer containing a intumescent composition is made of an expandable material.
Regarding claims 9-10, Murch teaches the laminate system further comprising a thermal barrier layer 16, such as mineral or glass wool (glass fibre, claim 10), woven or nonwoven, such as cellulosic web fibrous material (natural fabric, claim 10) (fibrous material layer, claim 9) (Murch, Fig. 6, col. 9 line 46- col. 10 line 14).  Collectively, the vapor barrier 15 and thermal barrier 16 are being mapped as the gas-tight reinforcement layer.  As the vapor barrier is a barrier to vapor, and therefore gas-tight, the two layers combined would also be a vapor barrier and therefore gas tight.
Regarding claim 14, Murch teaches the intumescent laminate being applied to both surface of the substrate to be protected, such as foams, (central body of foam) by an adhesive (glue) (Murch, col. 9 lines 5-16), reading on two analogous intumescent laminates (backing layers) being each applied of gluing onto opposite surfaces of the central body in foam of the multilayered insulating panel.
Regarding claim 15, Murch teaches a flexible cover of waterproofed fabric being on the outer surface of the intumescent layer (Murch, col. 8 lines 32-35), reading on the fire-resistant layer of the backing layer being water resistant.

Claims 1-3, 6-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/055551 to Okada.
Note: For prior art mapping, the English machine translation of WO 2011/055551 is being used.
Regarding claims 1-3, 6-10, and 12-13, Okada teaches a structure comprising a central body composed of a heat insulating material 4 such as urethane foam (insulating foam) and a thermally expandable fire-resistant sheet 5 (backing layer) applied to a surface of the heat insulating material 4 (central body), the thermally expandable fire-resistant sheet 5 (backing layer) comprising a metal foil layer (gas-tight reinforcement layer) necessarily comprising a first surface and an opposite second surface, wherein the second surface of the metal foil layer (gas-tight reinforcement layer comprising a metal layer) is applied to one surface of the heat insulating material 4 (central body) and a heat-expandable resin layer (claim 2) (fire-resistant layer) operatively associated to the first surface of the metal foil layer (gas-tight reinforcement layer) (Okada, abstract, p. 4, 6, 10-11, Fig. 2, 7). Okada teaches the toxic gas being prevented from spreading to the other side with a seal material install with the periphery of the heat insulating material and the end of the thermal expandable fireproof sheet (Id., p. 4).  Therefore the fireproof sheet must also be gas-tight or toxic gas would not be prevented from spreading.  
Regarding the “multilayered insulating panel for building constructions” preamble recited in claim 1, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the prior art teaches a substantially similar structure and composition as claimed, and since a panel does not impute a specific structure absent from the prior art, the invention of Okada appears to be capable of the claimed intended use recited.  The structure of Okada is multilayered, has heat insulating properties, and used in building construction, specifically around pipes.
Regarding claim 3, Okada teaches the thermally expandable resin comprising heat-expandable graphite (Okada, p. 7).
Regarding claims 6-8, Okada teaches the metal layer being aluminum (Okada, p. 6).  Okada teaches the metal foil layer having a thickness of 7 to 20 microns (Id., p. 6) and does not teach the foil being porous (Id., all), and therefore would necessarily be gas-tight.
Regarding claims 9-10, Okada teaches an organic fiber layer (fibrous layer) including of glass wool and silica fiber (glass fiber) (Okada, abstract, p. 9-10).  For prior art mapping, the metal foil layer and the inorganic fiber layer collectively reads on the gas-tight reinforcement layer.
Regarding claim 12, Okada teaches the thermally expandable resin layer comprising an epoxy resin (plastifying resin), thermally expandable inorganic material, specifically expandable graphite, and inorganic fillers (additives) (Okada, p. 6-9).  Plasticize means to make plastic (see definition 1, Merriam-Webster).  As epoxy forms a plastic, it is considered a plasticizing resin.
Regarding claim 13, Okada teaches the thermally expandable resin composition being obtained by a method such as dispersing in a solvent to prepare a slurry (Okada, p. 9), reading on the epoxy resin (plastifying resin) being a polymeric dispersion of polymers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,934,066 to Murch.  Claims 1, 2, 6-10, and 14-15 remains as applied above.
Regarding claims 1, 2, 6-10, and 14-15, in the event it is shown that Murch does not disclose the claimed invention with sufficient specificity, the invention is obvious because Murch discloses the claimed constituents and discloses that they may be used alternatively or in combination.   Specifically, Murch teaches the use of the fire-retardant laminate over heat sensitive material, including foams, useful as cold room insulation (building construction), wherein the fire-retardant laminate system contains a vapor barrier (gas-tight) of metallic foil and a fire retardant intumescent layer opposite the surface of the vapor barrier closest to the heat sensitive foam substrate.  Murch also teaches the invention being beneficial over fire-retardant sandwich panels for construction as not preventing the formation of a sufficiently thick intumescent char having the necessary heat-insulative and fire-retardant properties (Murch, col. 1 lines 59-66), supporting the combination reading on a multilayered insulating panel for building construction.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the combination of the heat-sensitive foam substrate and fire-retardant laminate system, wherein the combination has the claimed structure, motivated by the desire of using predictably suitable components as disclosed by Murch in combination and based on the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Claims 3 and 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Murch, as applied to claims 1, 2, and 6-10 above, in view of USPN 4,945,015 to Milner.
Regarding claims 3 and 12-13, Murch teaches the intumescent composition being those that will penetrate uniformly across a porous sheet and comprising spumific material, water soluble or dispersible resin, stabilizers, and other additives (Murch, col. 5 lines 18-col. 6 line 45).  

However, Milner teaches an intumescent material that comprises expandable graphite in a polymeric binder that is fire resistant, is completely resistant to carbon dioxide and water vapor, can withstand prolonged exposure to water without its intumescent properties being affected, has a smooth and aesthetically pleasing surface, and has a very low toxicity (Milner, abstract, col. 1 line 9 - col. 5 line 42).  Milner teaches the composition being made by preparing a mixture of the expandable graphite, the polymeric binder and water, reading on the binder (resin) being a polymeric dispersion of polymers or copolymers, and teaches the binder being flexible and comprising a polymer such as vinyl acetate, vinyl chloride, and acrylic polymers as well as liquid emulsions of dispersion of elastomeric binder (Id., col. 1 lines 38-67), reading on the resin being a plastifying resin.  Milner teaches the intumescent material comprising reinforcing agents and/or fillers (Id., col. 2 lines 46-53), reading on the composition comprising additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate of Murch, wherein the intumescent coating comprise the intumescent material of Milner including expandable graphite, binder, and additives, motivated by the desire of using conventionally known intumescent materials predictably suitable for imparting fire resistance, being is completely resistant to carbon dioxide and water vapor, withstanding exposure to water without affecting its intumescent properties, having a smooth and aesthetically pleasing surface, and having a very low toxicity.  


Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Murch, that Murch does not describe a multilayered insulating panel for building constructions, which comprises a central body composed of an insulating foam, such as polyurethane foam or polyisocyanurate foam, phenolic or polystyrene foam, and a backing layer applied onto one or both of two opposite surfaces of said central body in insulating foam and that Murch merely mentions that laminates can be used for panels without specifying any precise stratigraphy or a specific panel.  Examiner respectfully disagrees.  Murch explicitly teaches the application of the fire-retardant laminate system to a heat sensitive substrate, including organic foam, showing the orientation in Fig. 6, and specifically spells out the use with polystyrene foam substrate used in cold room insulation, reading on a multilayered insulting panel for building construction.  Furthermore, Murch teaches the invention being an improvement over fire-retardant sandwich panels for construction as not preventing the formation of a sufficiently thick intumescent char having the necessary heat-insulative and fire-retardant properties.  Therefore, Examiner maintains the rejection detailed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JENNIFER A GILLETT/Examiner, Art Unit 1789